EXHIBIT 10.17.1

DATED this 17th day of March 2008
























COORS BREWERS LIMITED


-and-


David Alexander Heede
























DIRECTOR SERVICE AGREEMENT



































1



--------------------------------------------------------------------------------

EXHIBIT 10.17.1









THIS AGREEMENT is made on 17th March 2008


BETWEEN


(1)
Coors Brewers Ltd (registered in England No. 26018) whose registered office is
at 137 High Street, Burton upon Trent, Staffordshire, DE14 1JZ (the “Company”)
and



(2)
Mr. David Alexander Heede, Weaver View, Bentley Fold, Ellastone, Ashbourne,
Derbyshire, DE6 2GX (the “Executive”)



WHEREBY IT IS AGREED as follows:-


1.
Definitions



In this Agreement:


“Appointment”            means the Executive’s employment under this Agreement.


“Associated Company”
means a company which is from time to time a subsidiary or a holding company of
the Company or a subsidiary (other than the Company) of a holding company of the
Company. In this definition “subsidiary” and “holding company” have the same
meanings as in Section 736 of the Companies Act 1985, as originally enacted.



the “Board”
means the board of directors from time to time of the Company.



“Garden Leave”
means any period of suspension or complete exclusion as described in clause 16.



2.
Appointment



2.1
The Executive shall serve the Company as Strategy Director or in such other
capacity of a like status as the Company may require unless and until his
employment shall be terminated by either the Company or the Executive in
accordance with this Agreement.



2.2
The Executive’s normal retirement age shall be 65. However he may request the
Company to allow him to work beyond this 65th birthday, but should do so in
writing as soon as is practicable after his 64th birthday. The Company will then
consider such request in accordance with prevailing legislation.



3.    Powers and Duties


3.1
The Executive shall exercise such powers and perform such duties in relation to
the business of the Company or any Associated Company as may from time to time
be vested in or assigned to him by the Company. The Company reserves the right
to require the Executive to cease to perform part of his duties and/or to
require him to perform additional duties (provided such duties are not
inappropriate to his status). The Executive shall comply with all reasonable and
lawful directions from, and all regulations and polices of, the Company and
Molson Coors Brewing Company.



3.2
The Executive shall report to the Board and shall at all times promptly give to
the Board or Molson Coors Brewing Company (in writing if so requested) all
information, advise and explanations as it may reasonably


2



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

require in connection with matters relating to his employment or directorship
under this Agreement or with the business of the Company generally.


3.3.
The Executive shall work such hours as may reasonably be required for the proper
performance of his duties. Overtime pay is not applicable.



3.4
The Executive shall devote the whole of his time, attention and abilities during
those hours to carrying out his duties in a proper, loyal and efficient manner.
The Executive shall well and faithfully serve the Company and any Associated
Company and use his utmost efforts to promote the interests thereof.



3.5
During the performance of his duties of employment, the Executive shall travel
to such places inside and outside the UK as the Company may from time to time
require.



3.6
The Executive’s normal place of work shall be in Burton on Trent or at such
other place in the UK as the Company may from time to time determine.



4.    Salary and Incentives


4.1
The Executive shall be paid monthly on the 16th day of each month (or last
working day prior to the 16th) for his services during that month, at a salary
rate of £135,000 per annum, less normal deductions.



4.2
The Executive shall be entitled to participate in the Company’s annual cash
incentive scheme, Molson Coors Incentive Plan (MCIP) in accordance with the
rules of the MCIP prevailing at that time. However, the Company reserves the
right to discontinue or amend the terms of the MCIP or any replacement thereof
annual cash incentive scheme at any time and from time to time without any
obligation to provide a replacement or equivalent incentive scheme or to pay
compensation in respect of such amendment or withdrawal. The Executive
acknowledges that he has no contractual or other legal right to receive any
annual cash incentive payment and that the Company is under no obligation to
operate any cash incentive scheme. He further acknowledges that he will not
acquire such a right (or to receive any cash incentive payment at a particular
level), nor shall the Company come under such an obligation, merely by virtue of
the Executive having received one or more cash incentive payments during the
course of the Appointment.



4.3
The company will first review (but shall not be obliged to increase) the salary
payable under this Agreement on 1 April 2009. Thereafter at least once in each
12 months the Company shall review (but shall not be obliged to increase) the
salary payable under this Agreement.



4.4
The Executive shall not be entitled to any other salary or fees as an officer,
director or employee of the Company or any Associated Company. The Executive
shall, as the Company may direct, either waive his right to any such salary or
fees or account for the same to the Company.



4.5
The Company shall be entitled to deduct from the Executive’s salary or other
remuneration all or any sums owed by him to the Company including, but not
limited to, advances, overpayments, unauthorised expenses, relocation costs or
the costs of repairing or replacing any equipment or property belonging to the
Company or any Associated Company which has been lost or damaged by the
Executive.



5.
Pensions and Life Assurance



5.1
The Executive is eligible to participate in Section 2 of the Coors Brewers
Pension Plan and Coors Brewers Executive Top Scheme subject to the trust deeds
and rules of those schemes as are in force from time to time. In addition to
pension provision, four times salary life assurance is provided under these
plans. The Executive will make contributions to those schemes in accordance with
their rules and these contributions will be deducted from salary. The Company
reserves the right, in its absolute discretion, to close or amend any such plans
and schemes and shall not be obliged to provide a replacement scheme or to
compensate the Executive for any loss in benefits incurred as a result of such
closure or amendment.


3



--------------------------------------------------------------------------------

EXHIBIT 10.17.1



5.2
A contracting out certificate is in force in respect of the pension provision
under the Coors Brewers Pension Plan in relation to the Appointment.



6.
Car or Car Allowance



6.1
At the option of the Executive, the company shall provide for the Executive
(subject to his being qualified to drive) a motor car suitable for a person of
his status, in accordance with the whole terms and conditions of the Company Car
Policy as published from time to time.



6.2
The Company may at its option, at any time, elect to pay an appropriate
non-pensionable cash sum by way of car allowance, instead of the provision of a
car. The rate and full terms of such allowance shall be entirely at the
Company’s discretion but will be made in consultation with the Executive and
upon giving the Executive reasonable notice. Payment of any such allowance shall
be subject to tax and National Insurance deductions and will be made with salary
in accordance with the time scales set out in clause 4.1.



7.
Other Benefits and Stock Options



7.1
The Executive shall be entitled to participate in the Company’s private health
insurance scheme, subject to the terms and conditions of that scheme and of any
related policy of insurance as are from time to time in force. In the event that
for whatever reason the insurer or third party provider in respect of any such
scheme does not meet a claim or fails to continue to pay or provide a benefit,
the Company and all Associated Companies shall not be responsible for providing
the Executive with any benefit under any such insurance scheme or any payment to
compensate the Executive.



7.2
The Executive shall maintain his membership of all professional, trade and other
bodies deemed necessary by the Company or statute for the performance of his
duties hereunder. The Executive shall be entitled to payment or reimbursement by
the Company of up to two subscriptions to recognised professional bodies where
such a professional body is directly related to the Executive’s current job or
to his normal professional skills.



7.3
The Executive will be eligible to participate in the Molson Coors Long Term
Incentive Plan, subject to the terms of the Plan. The Company reserves the right
to discontinue or amend the terms of this Plan at any time and from time to time
and, in such event the Company or any Associated Company shall not be required
to provide a replacement plan or to pay compensation in respect of such
discontinuance or amendment. The Executive acknowledges that he has no right to
receive an annual allocation (or an allocation of a particular level) under this
Plan and that the Company is under no obligation to operate a long term
incentive plan. The Executive also acknowledges that he will not acquire such a
right, nor shall the Company come under such an obligation, merely by virtue of
having received one or more allocations or payments (or allocations or payments
of a particular level) under this or any other plan during the course of his
employment.



7.4
The Executive shall be eligible to participate in the Company’s annual
Educational Award Plan subject to the terms of the Plan. The Executive may
receive up to 5% of base salary for the first child taking a first degree or
equivalent at university and up to 3% of base salary for the second child taking
a first degree or equivalent at university. A maximum of £2,236 per annum is
payable for each child.



7.5
The Executive shall be entitled to purchase goods or services from Company or
any Associated Company with the benefit of such discount and commissions as are
from time to time authorised by the Chief Executive Officer of the Company.



8.
Expenses



The Company shall reimburse to the Executive against production of satisfactory
receipts, if requested, all reasonable traveling, hotel, entertainment and other
out-of-pocket expenses which he may from time to time

4



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

be authorised to incur in the execution of his duties herein. Such expenses must
be incurred in accordance with the Company’s Travel and Expenses policy from
time to time in force.


9.
Holidays



9.1
The Executive is entitled to 31 working days of paid annual holiday in every
calendar year to be taken at such times as may be approved by the Chief
Executive Officer of the Company. This entitlement covers an allowance for those
bank and public holidays on which the Company offices are open for business. In
addition the Executive is entitled to take holiday on Christmas Day, Boxing Day
and New Year’s Day or such other days as the Company declares in their place
when Company offices will be closed.



9.2
The Executive may carry over up to 5 days of unused holiday into the following
calendar year with approval of the Chief Executive Officer of the Company,
provided that such days are taken before the end of February in that following
year. Any other holiday not taken in the calendar year of entitlement will be
forfeited.



9.3
During the Executive’s first and last years of employment with the Company his
holiday entitlement shall be calculated on a pro rata basis.



9.4
Upon termination the Executive will be entitled to any pay in lieu of holiday
accrued but untaken. However if, upon termination, the Executive has taken more
holiday than his accrued holiday entitlement, he will be required to reimburse
the Company in respect of the excess days taken and the Executive hereby
authorises the Company to make deductions in respect of the same from his final
salary payment.



9.5
The Company may at its discretion require the Executive to take during his
notice period any holiday entitlement which has accrued by the date of the
termination of his employment but which has not been taken.



10.
Sickness



10.1
Subject to the production of medical certificates satisfactory to the Company
(as required), if the Executive is absent from work due to sickness or accident,
he shall be entitled to receive 100% of his salary during the first 6 months of
sickness absence, and thereafter he shall be entitled to 50% of his salary for
the second 6 months of sickness absence (“Company sick pay”). These entitlements
apply in respect of all sickness absence occurring in any rolling 12 month
period.



10.2
Any Company sick pay in addition to that to which the Executive is entitled
under clause 10.1 shall be at the discretion of the Board. Such remuneration
shall include any sums the Company is obliged to pay to the Executive pursuant
to the Social Security Contributions and Benefits Act 1992 (Statutory Sick Pay).



10.3
If the Executive shall be or become incapacitated from any cause whatsoever from
efficiently performing his duties hereunder for a continuous period of at least
365 days or in aggregate periods in excess of 300 normal working days in any
period of 104 weeks, the Company may terminate this Agreement by giving the
Executive 3 months’ written notice.



11.
Confidential Information



For the purposes of this clause 11 “Confidential Information” means, without
limitation:


(i)
trade secrets,



(ii)
any inventions or improvements which the Executive may from time to time make or
discover in the course of this duties,



(iii)
details of suppliers, their services, or customers and the services and their
terms of business,




5



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

(iv)
prices changed to and terms of business with clients,



(v)
marketing plans and sales forecasts,



(vi)
any proposals relating to the future of the Company or its business or any part
thereof,



(vii)
details of employees and officers and of the remuneration and other benefits
paid to them,



(viii)
any existing or proposed business ventures, acquisitions, disposals, production
agreements or outsourcings relating to the Company or any Associated Company.



(ix)
Information relating to any business matters, corporate or strategic or business
plans, management systems, finances, marketing or sales of any past, present or
future products or services, management reports, processes, inventions, designs,
know how, pitch lists, discoveries, technical specifications and other technical
information relating to the creation, production or supply of any past, present
or future products or service of the Company or any Associated Company,



(x)
any information given to the Company or any Associated Company in confidence by
clients/customers, suppliers or other persons,



(xi)
any other information (whether or not recorded in documentary form, or an
computer disk or tape) which is confidential or commercially sensitive and is
not in the public domain,



(xii)
any other information which is notified to the Executive as confidential; and



(xiii)
any other information which the Executive should reasonably expect that the
company or any Associated Company would regard as confidential or commercially
sensitive.



11.2
The Executive shall not, either during this Appointment, or at any time
thereafter without limitation in time, except in the proper course of his duties
(or as required by law), directly or indirectly:-



(a)
use, divulge or disclose, or



(b)
through any failure to exercise all due care and diligence, cause or permit to
be disclosed,



to any person any other Confidential Information concerning the business or
affairs of the Company or any Associated Company, or any of their clients or
customers, which may have come to this knowledge at any time during his
employment by the Company or any Associated Company.


11.3    Clause 11.2 will cease to apply to Confidential Information which:


(a)
enters the public domain other than (directly or indirectly) by way of
unauthorised disclosure or unauthorised use by any person (whether or not by the
Executive), or



(b)
is disclosed by way of a protected disclosure pursuant to the Public Interest
Disclosure Act 1998.



12.    Restrictions During the Appointment


12.1
The Executive shall not during the Appointment directly or indirectly be
employed by, provide services to, or be an officer of, or have any financial
interest in, or otherwise he concerned or interested in, any trade, business or
occupation other than the business of the Company except:




6



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

(a)
with the prior written consent of the Board, but consent may be given subject to
any terms or conditions which the Board requires, a breach of which shall be
deemed to be a breach of the terms of this Agreement; or



(b)
as a holder of not more than 3% of any class of shares, debentures or other
securities in a company which is listed or dealt in on a Recognised Investment
Exchange.



In this clause the expression “occupation” included membership of Parliament or
of a local authority council or other public or private work (whether for profit
or otherwise) which, in the reasonable opinion of the Company, may hinder or
otherwise interfere with the efficient and full performance by the Executive of
his duties under this Agreement.


12.2
In the event that the Executive becomes aware of any actual or potential
conflict of interest between himself (or a member of his immediate family) and
the Company or any Associated Company, he shall immediately give full details of
it to the Board and shall comply with any reasonable instructions of the Board
regarding the resolution of such conflict.



12.3
The Executive shall not during the Appointment directly or indirectly have any
dealings with any of the Company’s or any Associated Company’s past, current or
prospective suppliers, customers, agents or clients with whom he has had direct
or indirect business dealings, or with the competitors of the Company or any
Associated Company, other than:-



(a)
than for the legitimate business interests of the Company or any Associated
Company;



(b)
on a purely social basis; or



(c)
with the prior consent of the Board.



12.4
The Executive shall not during the Appointment either on his own behalf or on
behalf of any person, firm or company directly or indirectly;

    
(a)
solicit or endeavor to entice away from the Company an employee, or discourage
from being employed by the Company or an Associated Company any person who, to
the knowledge of the Executive, is an existing or prospective Restricted
Employee of Company or any Associated Company;



(b)
employ or receive services from any Restricted Employee;



(c)
procure or assist or facilitate another person to employ or receive services
from any Restricted Employee.



A “Restricted Employee” means any person who is already employed in, or is in
the process of being recruited by, the Company or any Associated Company into a
senior management role.


12.5
The Executive shall not, without the prior written consent of the Board, other
than in the performance of his duties, either directly or indirectly:



(a)
publish an opinion, fact or material;



(b)
deliver any lecture or address;



(c)
make any untrue or misleading statement;



(d)
participate in the making of any file, radio broadcast or television
transmission; or




7



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

(e)
communication with any representative of the media (including but not limited to
television (terrestrial, satellite and cable), radio, the internet, newspapers
and other journalistic publications) or any third party,



relating to the business or affairs of the Company or any Associated Company or
to any of its or their officers, employees, customers, clients, suppliers,
distributors, agents or shareholders or to the development or exploitation of
any Intellectual Property belonging to the Company or any Associated Company.


13.    Post-termination Restrictions


13.1    In this clause 13 the following words and phrases shall have the
following meanings:


(i)
“Prospective Customer” means any person, firm or company who in the 12 months
immediately prior to the Restriction Date has been (i) an active target of the
Company or any Associated Company, or (ii) offered contract terms by the Company
or any Associated Company, or (iii) participating in active negotiations with
the Company or any Associated Company in respect of the supply of goods or
services by the Company or any Associated Company and with whom the Executive:



(a)
had dealings on behalf of the Company or any Associated Company; or



(b)
was responsible or concerned via an employee, agent or consultant of the Company
or any Associated Company who reported to him;



(ii)
“Restricted Business” means those of the businesses of the Company and the
Associated Companies with which the Executive was involved to a material extent
at any time during the period of 12 months immediately prior to the Restriction
Date;



(iii)
“Restricted Customer” means any firm, company or other person who at any time
during the period of 12 months immediately prior to the Restriction Date, was a
customer of, or in the habit of dealing with the Company or any Associated
Company and with whom or which the Executive dealt to a material extent, or in
respect of whom or which the Executive was responsible, on behalf of the Company
or any Associated Company during that period;



(iv)
“Restricted Employee” means any person who at the date of the termination of the
Executive’s employment, was employed by the Company or any Associated Company at
Senior Executive level or above or was an employee or consultant, and in either
case with whom the Executive worked during the period of 12 months immediately
prior to the Restriction Date; and



(v)
“Restricted Supplier” means any firm, company or other person who at any time
during the period of 12 months immediately prior to the Restriction date, was a
provider or supplier or a prospective provider or supplier of goods or services
(other than utilities and goods or services supplied for administrative
purposes) to the Company or any Associated Company, including any person who
provided services to the Company or any Associated Company by way of a
consultancy agreement, and with whom the Executive dealt to a material extent
during that period;



(vi)
“Restriction Date” means the earlier of the date of termination of this
Agreement and the start of any period of Garden Leave under clause 16.



13.2
The Executive will not, without the prior written consent of the Board, for a
period of 12 months immediately following the Restriction Date, canvas, solicit
or approach, or cause to be canvassed, solicited or approached, for the purpose
of obtaining business, orders or custom any person, firm or company who was (i)
a Restricted Customer, or (ii) a Prospective Customer, or (iii) a Restricted
Supplier.




8



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

13.3
The Executive will not, without the prior written consent of the Board for the
period of 12 months immediately following the Restriction Date perform any
services or supply goods to any person, firm or company who was (i) a Restricted
Customer, or (ii) a Prospective Customer, or (iii) a Restricted Supplier.



13.4
The Executive will not, without the prior written consent of the Board for the
period of 12 months immediately following the Restriction Date,



(a)
offer employment to or employ any Restricted Employee; or



(b)
offer or conclude any contract for services with any Restricted Employee; or



(c)
procure, or facilitate or assist in the making of such an offer of employment or
contract for services to a Restricted Employee by any person, firm, company or
other organisation; or



(d)
entice away any Restricted Employee from the employment of the Company or any
Associated Company.



13.5
The Executive will not without the prior written consent of the Board, for the
period of 12 months immediately following the Restriction Date, be engaged in,
provide services to, be an officer of, have any financial interest in, or be
concerned with in any capacity, in any business concern which is in competition
with any Restricted Business in (i) the UK or (ii) Europe. This clause shall not
restrain the Executive from being engaged or concerned in any business concern
in so far as the Executive’s duties or work there shall relate solely;-



(a)
to geographical areas either (i) where the business concern is not in
competition with the Restricted Business, or (ii) in respect of which the
Executive had had no dealings or was not responsible during the 12 month period
immediately prior to the Restriction Date; or



(b)
to services or activities of a kind with which the Executive was not concerned
to a material extent during the period of 12 months ending on the date of the
Restriction Date.



13.6
Clause 13.5 shall not prevent the Executive from being a holder of not more than
3% of any class of shares, debentures or other securities in a company which is
listed or dealt in on a Recognised Investment exchange.



13.7
The obligations imposed on the Executive by this clause 13 extend to him acting
not only on his own account but also on behalf of any other firm, company or
other person and shall apply whether he acts directly or indirectly.



13.8
The Executives agrees that:



(a)
each of the sub-paragraphs contained in the clause 13 constitutes an entirely
separate, severable and independent covenant and restriction on him;



(b)
the duration, extent and application of each of the restrictions contained in
this clause 13 is no greater than is necessary for the protection of the
goodwill and trade connections of the Company; and



(c)
if a restriction on him contained in this clause 13 is found void but would be
valid if some part of it were deleted or amended, the restriction shall apply
with such deletion or amendment as may be necessary to make it valid and
effective.



14.     Return of Property


For the purpose of this clause 14, “Property” means keys, mobile phone, computer
equipment, all lists of clients or customers, correspondence and all other
documents, disks, information storage devices, papers and records (including,
without limitation, any records stored by electronic means, together with any
codes or

9



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

implements necessary to give full access to such records), system designs,
software designs, software programmes (in whatever media), presentations,
proposals or specifications which may have been prepared by him or have come
into his possession, custody or control in the course of his employment. This
shall include all copies, reproductions, extracts and summaries of any of the
above.


The Executive shall upon termination of this Agreement or whenever requested by
the Company, immediately deliver up to the Company all Property of the Company
or any Associated Company and the Executive shall not be entitled to and shall
not retain any copies thereof. Title and copyright therein shall vest in the
Company.


15.    Directorships


15.1
The removal of the Executive from the office of director of the Company or the
failure of the Company in general meeting to re-elect the Executive as a
director of the Company if under the Articles of Association for the time being
of the Company he shall be obliged to retire by rotation or otherwise shall not
terminate his employment under this Agreement.



15.2
The Executive shall not except with the consent of the Company during his
employment resign his office as a director of the Company or any associated
Company or do anything which could cause him to be disqualified from continuing
to act as such a director.



15.3
The Executive shall resign as a director of the Company and all Associated
Companies with immediate effect on the termination of this Appointment or (if so
requested by the Company) with effect from the date when the Company exercises
all or any of its rights under clause 16. In the event that the Executive fails
to comply with this obligation, he hereby irrevocably authorises the Company to
appoint any person as his attorney to do all acts and execute all such documents
in his name and on his behalf to give immediate effect to such resignations(s).



16.
Garden Leave and Suspension



16.1
The Company may suspend the Executive for a reasonable period on full pay for
the purpose of investigating the substance of any potential disciplinary matter
involving the Executive and holding a disciplinary hearing. The Executive must
not during any period of suspension, without the written consent of the Company,
go to any premises of the Company or any Associated Company or contact or deal
with any employee, customer, client or supplier of the Company or any Associated
Company.



16.2
Where either the Company or the Executive gives notice to terminate this
Appointment, the Company may require the Executive to cease to perform all or
part his duties under this Agreement and/or not to attend at the Company’s
premises during all or any part of the notice period as the Company so decides.
The Company may require the Executive during part or all of such period to
perform part but not all of his normal duties or to perform duties different
from his normal duties, including carrying out specific projects to tasks (but
not being duties inappropriate to his status). The Executive shall comply with
any other reasonable instructions and conditions imposed by the Company during
such period.



16.3
During Garden Leave the Company shall continue to pay the Executive his normal
salary and provide other contractual benefits to which he has an entitlement
under this Agreement, but the Executive shall not be entitled to any incentive,
bonus or commission payments. During this period the Executive, who shall remain
in employment, shall continue to be bound by all obligations owed to the Company
under this Agreement.



16.4
The Executive must not during Garden Leave directly or indirectly be employed by
or retained by or advise or assist any other person, company or entity in any
capacity whether paid or unpaid.



16.5
The Executive shall during Garden Leave remain available to perform any
reasonable duty requested by the Company and shall co-operate generally with the
Company to ensure a smooth hand over of his duties. Should the Executive fail to
make himself available for work having been requested by the Company to attend,
he


10



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

shall, notwithstanding any other provision of this Agreement, forfeit his right
to salary and contractual benefits in respect of such period of
non-availability.


16.6
The Company may appoint another individual to carry out the duties of the
Executive during any period that he is on Garden Leave in accordance with this
clause 16.



17.
Termination of Employment



17.1
The Company may terminate the Executive’s employment by serving 12 months’
written notice on the Executive. The Executive may terminate his employment by
serving 6 months’ written notice on the Company.



17.2
The Company may, in its absolute discretion, lawfully terminate the employment
of the Executive at any time by paying to the Executive a sum in lieu of notice
equal to his basic salary under clause 4.1 and the value of such other benefits
as the Company may opt not to provide for all or part of any notice period
(whether given by the Executive or the Company). Any such payment shall be
subject to appropriate statutory deductions .. To avoid doubt, nothing in this
clause 17.2 shall give rise to any right for the Executive to require the
Company so to exercise its discretion or shall give him any right to receive any
such payment in lieu of notice unless and until he has been notified in writing
by the Company of its decision to make such a payment.



17.3
If the Executive:-



(a)
becomes a patient for any purpose of any statute relating to mental health; or



(b)
is convicted of any criminal offence (other than a motoring offence for which no
custodial sentence is given to him); or



(c)
shall have an order under Section 252 of the Insolvency Act 1986 made in respect
of him or if an interim receiver of his property is appointed under Section 286
of that Act; or



(d)
shall be or become prohibited by law from being a director; or



(e)
shall be guilty of any gross misconduct (which, for the avoidance of doubt,
includes any conduct which tends to bring the Company or any Associated Company
into material disrepute e.g. driving whilst over the legal alcohol limit), or
gross negligence or shall commit any serious or persistent breach of any of his
obligations to the Company or any Associated Company (whether under this
Agreement or otherwise);



(f)
shall refuse or neglect to comply with any lawful orders given to him by the
Company;



(g)
resigns as a director of the Company or any Associated Company without the
Company’s consent.



then the Company shall be entitled to implement the remedies available to it
under its Disciplinary Procedure in relation to Gross Misconduct.


17.4
Any delay or forbearance by the Company in exercising any right of termination
shall not constitute a waiver of it.



18.    Intellectual Property


18.1
For the purposes of this clause 18 the following words and phrases shall have
the following meaning:



(i)
“Work” means all works, designs, innovations, inventions, improvements,
processes, get-up, trade marks and trade names.




11



--------------------------------------------------------------------------------

EXHIBIT 10.17.1

(ii)
“Company Works” means all Works authored, originated, conceived, written or made
by the Executive alone or with others (except only those Works which are
authored, originated, conceived, written or made by the executive wholly outside
the course of this employment).



(iii)
“Intellectual Property Rights” means any and all patents, trade marks, signs and
services marks, rights in designs, trade or business names or signs, copyrights,
database rights and topography rights (whether or not any of these is registered
and including applications for registration of any such thing) and all rights or
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world.



18.2
The parties foresee that the Executive may create Company Works during the
course of this Appointment. All Company Works shall vest in and be owned by the
Company immediately upon their creation. It shall be part of the Executive’s
normal duties at all times to:



(i)
consider in what manner and by what new methods or devices the products,
services, processes, equipment or systems of the Company with which the
Executive is concerned or for which the Executive is responsible might be
improved; and



(ii)
promptly disclose to the Company full details of any invention or improvement
which the Executive may from time to time make or discover in the course of his
duties including, without limitation, details of all Company Works; and



(iii)
further the interests of the Company’s undertaking with regard thereto



with the intent that subject to the Patents Act 1977, the Company shall be
entitled to the sole and absolute ownership of any such Company Works and to the
exclusive use thereof free of charge and free of any third party rights.


18.3
To the extent such rights do not vest immediately in the Company the Executive
hereby agrees to assign to the Company all of the Executive’s right, title and
interest in the Company Works together with all of his right, title and interest
in any and all intellectual Property Rights which subsist from time to time in
the Company Works.



18.4
To the extent such rights do not vest immediately in the Company the Executive
hereby assigns to the Company all future copyright in the Company Works and the
parties agree that all such future copyright shall vest in the Company by
operation of law pursuant to section 91 of the Copyright, Designs and Patents
Act 1988.



18.5
The Executive hereby irrevocably and unconditionally waives, in favour of the
Company, its licensees and successors-in-title any and all moral rights
conferred on the Executive by Chapter IV of Part I of the Copyright, Designs and
Patents Act 1988 in relation to the Company Works (existing or future) and any
and all other moral rights under any legislation now existing or in future
enacted in any part of the world including, without limitation, the right
conferred by section 77 of that Act to be identified as the author of any of the
Company Works and the right conferred by section 80 of that Act not to have any
such work subjected to derogatory treatment. The Executive shall, at the
Company’s request and expense, take all steps that may be necessary or desirable
to the Company to enforce against any third party the Executive’s moral rights
in any of the Company Works.



18.6
The Executive acknowledges that, for the purpose of the proviso to section 2(1)
of the Registered Designs Act 1949 (as amended), the covenants made under this
Agreement on the part of the Executive and the Company will be treated as good
consideration and the Company will be the proprietor of any design which forms
part of the Company Works.



18.7.
Nothing in this clause 18 shall be construed as restricting the rights of the
Executive or the Company under sections 39 to 43 (inclusive) of the Patents Act
1977.


12



--------------------------------------------------------------------------------

EXHIBIT 10.17.1



18.8
The Executive shall not knowingly do anything to imperil the validity of any
patent or protection or any application therefore, relating to any of the
Company Works but shall at the cost of the Company render all possible assistant
the Company both in obtaining and in maintaining such patents or other
protection.



18.9
The Executive shall not either during the Executive’s employment or thereafter
exploit or assist others to exploit any of the Company Works or any invention or
improvement which the Executive may from time to time make or discover in the
course of his duties or (unless the same shall have become public knowledge)
make public or disclose any such Company Works or invention or improvement or
give any information in respect of it except to the Company or as the Company
may direct.



18.10
The Executive hereby irrevocably authorises the Company for the purposes of this
clause 18 to make use of his name and to sign and to execute any documents or do
anything on his behalf (or where permissible to obtain the patent or other
protection in the Company’s own name or in that of its nominees in relation to
any of the Company Works).



18.11
The Executive shall forthwith and from time to time both during the Appointment
under this contract and thereafter, at the request and expense of the Company,
do all things and execute all documents necessary or desirable to give effect to
the provisions of this clause 18 including, without limitation, all things
necessary or conducive to obtain a patent or other protection for any invention
or improvement relating to any of the Company Works in any part of the world and
to vest such letters patent or other protection in the Company or its nominees.



19.
Waiver of Rights



If the Executive’s employment is terminated:-


(a)
by reason of liquidation of the Company for the purpose of amalgamation or
reconstruction; or



(b)
as part of any arrangement for the amalgamation of the undertaking of the
Company not including liquidation or the transfer of the whole or part of the
understanding of the Company to any Group Company; and



the Executive is offered employment of a similar nature with the amalgamated or
reconstructed company on terms not less favourable to the Executive than the
terms of this Agreement, the Executive will have no claim against the Company
under this Agreement in respect of that termination.


20.    Data Protection


The Executive consents to the Company or any Associated Company holding and
processing both electronically and manually the data it collects which relates
to the Executive. Such processing will principally be for the purposes of the
proper administration and management of its employees and business. The
Executive also consents to the transfer of such personal information (including
sensitive personal data) to any other offices the Company may have or to an
Associated Company or other third parties. The Executive acknowledges that the
Company may transfer personal data relating to him outside the European Economic
Area for administration purposes and other purposes in connection with the
Executive’s employment.


21.    Communications


Telephone calls made and received by the Executive using the Company’s equipment
and use of the Company’s e-mail system to send or receive personal
correspondence may be recorded by the Company on its communications systems. Any
recordings made shall at all times remain the property of the Company and, if
necessary, may be used as evidence in the case of investigations or disputes
between the Company and third parties.

13



--------------------------------------------------------------------------------

EXHIBIT 10.17.1



22.    Notices


Any notice may be given personally to the Executive or to the Chief Executive
Officer of the Company (as the case may be) or may be posted to the Executive
either at his address given above or at his last known address or to the Company
(for the attention of its Chief Executive Officer) at its registered office for
the time being. Any such notice sent by post shall be deemed served forty-eight
hours after it is posted and in proving such service it shall be sufficient to
prove that the notice was properly addressed and put in the post.


23.    Miscellaneous Matters


23.1
For the purpose of the Employment Rights Act 1996 the Executive’s continuous
period of employment began on 25th June 1979.



23.2
The Company’s Disciplinary Procedure, as in force from time to time, shall apply
to the Executive.



23.3
If the Executive has a grievance relating to this employment he should first
apply in person to the Chief Executive Officer of the Company. If the matter is
not then settled the Executive should write to the Board of Directors of the
Company (or its successor company) setting out full details of the matter. The
decision of the Board of Directors of the Company (or its successor company) on
such matters shall be final.



23.4    There are no collective agreements which are applicable to this
Appointment.


23.5
Upon the termination of the Executive’s employment (for whatever reason and
howsoever arising) the Executive shall immediately repay all outstanding debts
or loads due to the Company or any Associated Company and the Company is hereby
authorised to deduct from any payment of salary a sum in repayment of all or any
part of such debts or loans.



23.6
The Executive may be required by the Company at any time to undergo an
appropriate medical examination as determined by a doctor appointed by the
Company.



23.7
The Executive will be provided with copies of the Coors Code of Business Conduct
and the Company’s Competition Law Compliance Code. The Executive agrees to
review these Codes and sign an affirmation that he understands and will comply
with their provisions.



24.
Other Agreements



24.1
The Executive acknowledges and warrants that there are no agreements or
arrangements or court orders which limit or restrict in any way the Executive
from fully and efficiently performing his duties under this Agreement with
effect from its commencement.



24.2
Other than were other policies, plans, codes or procedures are specifically
referred to and imported into this Agreement, this Agreement represents the
entire agreement between the Company or any Associated Company and the Executive
relating to the employment of the Executive. In the event of any inconsistencies
between any such policies, plans, codes or procedures, the terms of this
Agreement shall prevail. This Agreement cancels and is in substitution of all
previous agreements, arrangements and understandings (whether oral or in
writing) between the Executive and the Company and/or any Associated Company.



24.3
This Agreement may only be varied in writing between the parties.



24.4
The Executive warrants that he is not entering into this Agreement in reliance
on any representation not expressly set out herein.



25.
Governing Law


14



--------------------------------------------------------------------------------

EXHIBIT 10.17.1



This Agreement shall be governed by and construed under English law and each of
the parties hereby irrevocably agrees for the exclusive benefit of the Company
that the Courts of England are to have jurisdiction to settle any disputes which
may arise out of or in connection with this Agreement.


IN WITNESS whereof this Agreement has been signed by or on behalf of the parties
hereto the day and year first before written.




SIGNED by
)

)     /s/ Keith Donald


On behalf of the Company






SIGNED by the Executive
)

as a Deed
)     /s/ David Heede

In the presence of:-
)







Signature of Witness
/s/ Simon Davies



Name of Witness
Simon Davies








15

